Battle, J., after stating the facts as above reported.  1. conciusiveoverdue tax «nit! First. The act of March 12, 1881, expressly provided that when a complaint, asking that a lien may be fixed on land for overdue and unpaid taxes by the decree of the court, and for the enforcement of the lien, had been filed in the proper court having jurisdiction, the clerk of the court should enter on the record of the court an order describing such land, and requiring all persons having any right or interest in the land to appear within forty dajts after the date of the order and show •cause, if any they could, why a lien should not be declared on the land for unpaid taxes, and the land sold for the non-payment thereof, and that he should cause a copy of the order to be published, in a newspaper published in the county, if there be one, and, if there be none, cause the copy to be posted on the door of the court-house of the county; and that such publication should be notice to all the world of the contents of the complaint and the proceedings under it; and further provided that any such person might appear and show that the taxes on the land, or any part thereof, had been paid, or that the lands were exempt from taxation ; and that, at the end of the forty days, the cause should stand for hearing, and the court should determine the amount of taxes of various kinds that were due on the lands, if any, and the penalties and costs that might be lawfully due, and to whom the taxes-were payable, and should decree payment thereof accordingly. One of the objects of such proceedings was to ascertain what taxes were lawfully due on the lands against which the proceedings were instituted. In doing so the court must necessarily have found that the taxes ascertained to'be lawfully due were unpaid. It could not have found that the taxes were lawfully due unless it did so. In order to accomplish this object the notice was given, and anyone interested, who could, was given an opportunity to come in and show that the taxes on the land, or any part thereof, had been paid. Why should this notice have been given if anyone could have disregarded it, and, after the court had determined the amount of taxes lawfully due, and ordered the land sold to pay them, and the sale had been made and confirmed, can defeat the recovery of the land by the purchaser,, in an action like this, by showing that such taxes had been paid? If this can be done, so much of the act as provided that notice and an opportunity should be given to all persons interested to show that the taxes have been paid, was a useless requirement, and a decree rendered in conformity with that act would not be conclusive as to the facts which the court necessarily found before it could have ordered the sale, or as to any meritorious defense. If this be true, such decrees have failed to accomplish their chief object. But it is-not. In' this State it is well settled that a final decree rendered by a court having jurisdiction, condemning land to be sold to pay taxes, in a proceeding in conformity with the-act of March 12, 1881, so long as it stands unreversed and not vacated or set aside, is conclusive as to the non-payment of taxes. Williamson v. Mimms, 49 Ark., 336; McCarter v. Neil, 50 Ark., 188. Appellants insist that the assessment of the land in controversy unde'r two different descriptions, and the return of’ the same delinquent by the collector after Long had paid the taxes on it, was a fraud or mistake, and rendered the proceedings against it under the act of March 12, 1881, void. It may be admitted that this was a wrong, as it was, but how it could affect the proceedings against the land under the act of March 12, 1881, we cannot see. In the enactment of the act of March 12th, the legislature foresaw that proceedings might be instituted under it against lands on which the taxes had been paid, and provided for relief in such cases. Notice of the institution of the proceedings was required to be given to all persons; and it was provided that any person interested might show, in bar of the proceedings, that the taxes on the land had been paid. The manifest intention of the act was to set at rest, among other things, all controversies about the payment of the taxes, and to afford relief against such wrongs as the appellants now say they have suffered. They are therefore estopped by the decree against the land from setting up such complaints in this action.  2. Description °f theIand" Second. But appellants say that the decree against their land was void, because “no proper notice” was given of the proceedings against it “ by any proper description, so that the owner could know that his lands were being proceeded against.” By this contention we understand them to say that the particular tract of land owned by them should have been separately described, and not described, with other lands, as the north half of the northeast quarter of the southwest quarter of section 8, in township 1 north, in range n west. But they have no right to complain of this description. It was a correct description of the land proceeded against. Henry W. Long, who was the owner at the time, ought to have known that his land was a part of that tract of land, and governed himself accordingly. The description did not affect his right to relief in the proceedings. If he did not acquire actual knowledge of the pendency of the proceeding, it was by reason of his failure to avail himself of the means of information provided for him. He nevertheless had constructive notice, and he and those claiming under him must suffer the consequences of his negligence.  s. Act jan. 28, 1883, con— •atraed. Third. The act of January 26, 1883, only extended the time for the payment of the taxes for the years 1880 and 1881 until the 20th day of April, 1883, and prohibited any distress or proceeding to compel payment of such taxes being taken until that day. It and the act of February 12, 1883, supplemental thereto, did not undertake to provide any mode in which such taxes should be collected if they were not paid within the additional time allowed, but left them to be collected in the manner then provided by law. One of those modes was provided by the act of March 12, 1881.  4. Effect of due'taxact?vtr’ The fact that this act was repealed by the act of February i/, 1883, did not affect proceedings pending under it. State ex rel. Marion County v. Certain Lands, 40 Ark., 35.  5. sale to Fourth. No deed was necessary to convey the title to the land to the State. Neal v. Andrews, 53 Ark., 445.  6. ConfirmaConfirmation of sale was not required to be made after the expiration of two years from the date thereof, but could have been made before. It did not affect the right of redemption. Acts of 1881, p. 70, secs. 14 and 15. Judgment affirmed.